--------------------------------------------------------------------------------

Exhibit 10.5


RESTRICTED SHARE UNIT AWARD AGREEMENT
UNDER THE NEW FORTRESS ENERGY LLC
2019 OMNIBUS INCENTIVE PLAN


This Restricted Share Unit Award Agreement (this “Agreement”), effective as of
the date set forth on Schedule A hereto (the “Grant Date”), is made by and
between New Fortress Energy LLC, a Delaware limited liability company (together
with any of its successors or assigns, the “Company”), and the participant
identified on Schedule A hereto (the “Participant”).  Any capitalized term that
is used but not otherwise defined in this Agreement shall have the meaning
assigned to such term in the New Fortress Energy LLC 2019 Omnibus Incentive Plan
(the “Plan”).


WHEREAS, the Company has adopted the Plan, pursuant to which the Company may
grant equity awards relating to Class A shares of the Company (the “Shares”) to
certain individuals, including the Participant; and


WHEREAS, the Company has determined that it is in the best interests of the
Company and its members to make a grant of Restricted Share Units relating to
Shares (the “Award Shares”) to the Participant, subject to all of the terms and
conditions of the Plan and this Agreement.


NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:


1.           Grant of Award Shares.


(a)          Subject to the terms and conditions hereof, the Company hereby
awards to the Participant the number of Award Shares set forth on Schedule A
hereto, and the Participant hereby accepts the award of such Award Shares from
the Company.


(b)          Each Award Share that becomes vested hereunder represents the right
to receive one Share on the applicable settlement date set forth in Section 3(c)
hereof.


2.           Restrictions; Forfeiture.  The Award Shares are restricted in that
they may not be sold, transferred or otherwise alienated or hypothecated except
as provided in Section 18 of the Plan until these restrictions are removed or
expire and Shares are issued to the Participant as described in Section 3 of
this Agreement.  The Award Shares are also restricted in the sense that they may
be forfeited to the Company (the “Forfeiture Restrictions”).


3.           Vesting and Settlement of Award Shares.


(a)          Normal Vesting.  The Award Shares shall vest and the Forfeiture
Restrictions shall lapse on the dates and in the amounts set forth on Schedule A
hereto (each date, a “Vesting Date”), so long as the Participant is actively
employed by, or serving in a capacity that is substantially similar to that of
an employee of, the Company or any of its Affiliates (such employment or
service, “Service”) as of the applicable Vesting Date and has not given or
received notice of the termination of such Service as of the applicable Vesting
Date. Notwithstanding the foregoing, the Participant’s Service shall not be
considered to be terminated or otherwise interrupted in the case of (A) any
approved leave of absence (including sick leave, military leave, or any other
authorized personal leave) or (B) any transfer among the Company or any of its
respective Affiliates, or any successor, in the capacity of employee. Except as
provided in Section 3(b) and Section 13 of the Plan, upon the termination of the
Participant’s Service, unvested Award Shares shall be forfeited and no Shares
shall be delivered pursuant to Section 3(c) with respect to such forfeited Award
Shares. 



--------------------------------------------------------------------------------

(b)          Accelerated Vesting.  Notwithstanding anything set forth in Section
3(a) hereof, if (i) the Participant’s Service is terminated on a date that
begins after the first anniversary of the Grant Date and prior to the final
Vesting Date either (x) by the Company or any of its Affiliates without Cause or
(y) due to the Participant’s death or Disability and (ii) the Participant (or,
in the case of the Participant’s death, the personal representative of the
Participant’s estate) executes a release of claims in a form satisfactory to the
Company and the revocation period with respect thereto expires within sixty (60)
days following the termination date, then the Participant (or the Participant’s
estate) shall vest in fifty percent (50%) of the RSUs that are scheduled to vest
on the next Vesting Date and the Forfeiture Restrictions will lapse with respect
to such RSUs.   For the avoidance of doubt, if the Participant’s Service is
terminated for any reason on a date that is on or prior to the first anniversary
of the Grant Date, the Participant will not be entitled to vest in any portion
of the RSUs.


(c)          Settlement of Award Shares.  The restrictions on the Award Shares,
including the Forfeiture Restrictions, will expire and the Shares underlying the
Award Shares that vest in accordance with this Section 3 shall be delivered to
the Participant as soon as practicable following the date on which they vest in
accordance with Section 3(a) or (b), as applicable, but in no event later than
March 15 of the year following the year in which such vesting occurs.


(d)          Rights as a Holder of Shares.  Award Shares shall not have any
voting rights or any other rights as a shareholder of the Company prior to the
date Shares are issued in settlement of Award Shares and no distributions or
dividends (or equivalent or related payments) shall be made or accrue in respect
of any Award Shares prior to the date on which Shares are delivered; provided
that, with respect to the period commencing on the date Award Shares become
vested and ending on the date the Shares subject to such Award Shares are
delivered pursuant to this Agreement (the “Accrual Period”), the Participant
shall be eligible to receive an amount equal to the product of (i) the number of
Shares delivered as a result of such vesting, and (ii) the amount of cash
distributed with respect to an outstanding Share during the Accrual Period,
which amount shall be paid to the Participant on the date such Shares are
delivered.  No interest or other earnings will be credited with respect to such
payment.


4.           Restrictive Covenants.  The Participant acknowledges that, as part
of the Participant’s Service with the Company and its Affiliates, the
Participant will have access to secret and confidential information, knowledge
or data relating to the Company and its Affiliates, and their respective
businesses, and will meet and develop relationships with potential and existing
suppliers, financing sources, clients, customers and employees of the Company
and its Affiliates.  The Participant further acknowledges and agrees that (i)
the foregoing makes it necessary for the protection of the Company’s and its
Affiliates’ goodwill that the Participant comply with the provisions of this
Section 4, (ii) the Award Shares would not have been granted to the Participant
if the Participant had not agreed to comply with the provisions of this Section
4 and (iii) the restrictions set forth in this Section 4 (the “Restrictive
Covenants”) are reasonable.


2

--------------------------------------------------------------------------------

(a)          Non-Competition; Non-Solicitation. The Participant agrees that
during the period of the Participant’s Service with the Company and its
Affiliates, and for a one (1) year period immediately following termination of
such Service for any reason, the Participant shall not, without the advance
written approval of the Company:


(i)          directly or indirectly provide consultative services to, own,
manage, operate, join, control, participate in, be engaged in, employed by or be
connected with, any business, individual, partner, firm, corporation or other
entity that directly or indirectly competes with the business of the Company or
any of its Subsidiaries, provided that notwithstanding the foregoing, the mere
“beneficial ownership” by the Participant, either individually or as a member of
a “group” (as such terms are used in Rule 13(d) issued under the Exchange Act)
of not more than five percent (5%) of the voting stock of any public company
shall not be deemed a violation of this Section 4(a)(i);


(ii)         directly or indirectly engage in the recruiting, soliciting or
inducing of any nonclerical employee or employees of the Company or any of its
Subsidiaries to terminate their employment with, or otherwise cease their
relationship with, the Company or any of its Subsidiaries, or in hiring or
assisting another person or entity to hire any employee of the Company or any of
its Subsidiaries or any person who within the last six (6) months had been a
nonclerical employee of the Company or any of its Subsidiaries; or


(iii)        directly or indirectly solicit, induce or encourage or attempt to
persuade any agent, supplier or customer of the Company or any of its
Subsidiaries to reduce or terminate such agency or business relationship.


(b)          Non-Disparagement. The Participant agrees that during the period of
the Participant’s Service with the Company and its Affiliates and thereafter,
the Participant shall not make any disparaging or defamatory comments regarding
the Company or its Affiliates or, after the termination of the Participant’s
Service with the Company and its Affiliates, make any disparaging or defamatory
comments concerning any aspect of such termination from Service.  The
obligations of the Participant under this Section 4(b) shall not apply to
disclosures required by applicable law, regulation or order of any court or
governmental agency.


3

--------------------------------------------------------------------------------

(c)          Confidentiality.  The Participant agrees that during the period of
the Participant’s Service with the Company and its Affiliates and thereafter,
the Participant will hold and keep confidential all secret and confidential
information, knowledge or data relating to the Company and its Affiliates, and
their respective businesses, including any confidential information as to
customers of the Company and its Affiliates (i) obtained by the Participant
during the Participant’s Service and (ii) not otherwise public knowledge or
known within the applicable industry.  The Participant shall not, without prior
written consent of the Company, unless compelled pursuant to the order of a
court or other governmental or legal body having jurisdiction over such matter,
communicate or divulge any such information, knowledge or data to anyone other
than the Company and those designated by it.  In the event the Participant is
compelled by order of a court or other governmental or legal body to communicate
or divulge any such information, knowledge or data to anyone other than the
foregoing, the Participant will promptly notify the Company of any such order
and will cooperate fully with the Company in protecting such information to the
extent possible under applicable law.  Upon termination of Service, or at any
time as the Company may request, the Participant will promptly deliver to the
Company, as requested, all documents (whether prepared by the Company, an
Affiliate of the Company, the Participant or a third party) relating to the
Company, an Affiliate of the Company or any of their businesses or property
which the Participant may possess or have under the Participant’s direction or
control other than documents provided to the Participant as a participant in any
employee benefit plan, policy or program of the Company or any agreement by and
between the Participant and the Company or any of its Affiliates with regard to
the Participant’s Service or severance.  For the avoidance of doubt, the
restrictions set forth in this Section 4(c) shall not apply to information or
knowledge that (i) was known to the public before its disclosure to the
Participant; (ii) becomes known to the public after disclosure to the
Participant through no wrongful act by the Participant; or (iii) the Participant
is required to disclose by applicable law, regulation or legal process after the
Participant has provided the Company with prior notice of the contemplated
disclosure and reasonably cooperated with the Company at its expense in seeking
a protective order or other appropriate protection of such information.


(d)          Remedies.  In addition to any other remedies set forth in this
Agreement, in the event the Company determines, in its sole discretion, that the
Participant has violated the Participant’s obligations under Section 4(a), at
any time during the Participant’s Service with the Company and its Affiliates,
or within one (1) year immediately following termination of such Service for any
reason, the Company shall be entitled to: (i) preliminary and permanent
injunctive relief, without the necessity of proving actual damages or posting of
a bond, (ii) damages, (iii) attorneys' fees and costs incurred in obtaining
relief and (iv) any other legal or equitable relief or remedy allowed by law.


(e)          Modification; Severability.  If any court of competent jurisdiction
finds any provision of this Agreement, and particularly the covenants set forth
in Section 4(a), or portion thereof, to not be fully enforceable, it is the
intention and desire of the parties that the provision be fully enforced to the
extent the court finds them enforceable and, if necessary, that the court modify
any provisions of this Agreement to the extent deemed necessary by the court to
render them reasonable and enforceable and that the court enforce them to such
extent.  To the extent that such provisions cannot be modified, it is the
intention of the parties that the provisions be severable and that the
invalidity of any one or more provisions of this Agreement shall not affect the
legality, validity and enforceability of the remaining provisions of this
Agreement.


(f)          Acknowledgment. Pursuant to Section 7 of the Defend Trade Secrets
Act of 2016 (which added 18 U.S.C. § 1833(b)), the Participant acknowledges that
the Participant shall not have criminal or civil liability under any federal or
state trade secret law for the disclosure of a trade secret that (A) is made (i)
in confidence to a federal, state, or local government official, either directly
or indirectly, or to an attorney and (ii) solely for the purpose of reporting or
investigating a suspected violation of law; or (B) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal.  Nothing in this Agreement, or any other Agreement that the
Participant has with the Company, is intended to conflict with 18 U.S.C. §
1833(b) or create liability for disclosures of trade secrets that are expressly
allowed by such Section.  Notwithstanding anything in this Agreement, or any
other Agreement that the Participant has with the Company, to the contrary, the
provisions of this Section 4 do not prohibit the Participant from voluntarily
and lawfully initiating communications with, cooperating with, providing
information to, or reporting violations of federal or state law or regulation to
any governmental agency or from making other disclosures that are protected
under the whistleblower provisions of federal or state law or regulation, nor do
the confidentiality obligations require the Participant to notify the Company
regarding any such reporting, disclosure or cooperation with the government.


4

--------------------------------------------------------------------------------

5.           Compliance with Securities Laws.  Notwithstanding any provision of
this Agreement to the contrary, the issuance of Shares will be subject to
compliance with all applicable requirements of federal, state, or foreign law
with respect to such securities and with the requirements of any stock exchange
or market system upon which the Shares may then be listed.  No Shares will be
issued hereunder if such issuance would constitute a violation of any applicable
federal, state, or foreign securities laws or other law or regulations or the
requirements of any stock exchange or market system upon which the Shares may
then be listed.  In addition, Shares will not be issued hereunder unless (a) a
registration statement under the Securities Act is, at the time of issuance, in
effect with respect to the Shares or (b) in the opinion of legal counsel to the
Company, the shares issued may be issued in accordance with the terms of an
applicable exemption from the registration requirements of the Securities Act. 
THE PARTICIPANT IS CAUTIONED THAT ISSUANCE OF SHARES UPON THE VESTING OF
RESTRICTED SHARE UNITS GRANTED PURSUANT TO THIS AGREEMENT MAY NOT OCCUR UNLESS
THE FOREGOING CONDITIONS ARE SATISFIED.  The inability of the Company to obtain
from any regulatory body having jurisdiction the authority, if any, deemed by
the Company’s legal counsel to be necessary to the lawful issuance and sale of
any shares subject to the Award will relieve the Company of any liability in
respect of the failure to issue such shares as to which such requisite authority
has not been obtained.  As a condition to any issuance hereunder, the Company
may require the Participant to satisfy any qualifications that may be necessary
or appropriate to evidence compliance with any applicable law or regulation and
to make any representation or warranty with respect to such compliance as may be
requested by the Company.


6.           No Right to Continued Service.  The granting of the Award evidenced
hereby and this Agreement shall impose no obligation on the Company or any of
its Affiliates to continue the Service of the Participant and shall not lessen
or affect the right of the Company or any of its Affiliates to terminate the
Service of the Participant.


7.           Notices.  Any notice hereunder by the Participant shall be given to
the Company in writing and such notice shall be deemed duly given only upon
receipt thereof by the Secretary of the Company.  Any notice hereunder by the
Company shall be given to the Participant in writing and such notice shall be
deemed duly given only upon receipt thereof at such address as the Participant
may have on file with the Company.


5

--------------------------------------------------------------------------------

8.           Governing Law; Submission to Jurisdiction.  This Agreement and all
claims arising out of or based upon this Agreement or relating to the subject
matter hereof shall be governed by and construed in accordance with the domestic
substantive laws of the State of Delaware without giving effect to any choice or
conflict of laws provision or rule that would cause the application of the
domestic substantive laws of any other jurisdiction.  The parties hereto hereby
irrevocably submit to the exclusive jurisdiction of the courts of the State of
Delaware sitting in New Castle County, Delaware, the United States District
Court for the District of Delaware and the appellate courts having jurisdiction
of appeals from such courts.


9.           Specific Performance.  The Participant acknowledges and agrees that
the Company’s remedies at law for a breach or threatened breach of the
Restrictive Covenants would be inadequate and the Company would suffer
irreparable damages as a result of such breach or threatened beach.  In
recognition of this fact, the Participant agrees that, in the event of such a
breach or threatened breach, in addition to any remedies at law, the Company,
without posting any bond or needing to prove the inadequacy of monetary damages,
shall each be entitled to cease making any payments or providing any benefit
otherwise required by this Agreement and obtain equitable relief in the form of
specific performance, temporary restraining order, temporary or permanent
injunction or any other equitable remedy which may then be available.


10.         Tax Withholding.  The Participant may be required, as a condition to
the delivery of any Shares relating to the Award Shares, to pay to the Company,
in cash, the amount of any applicable withholding taxes in respect thereof.  The
Company shall be entitled to take such other action as the Board or any
committee thereof deems necessary or appropriate to satisfy all obligations for
the payment of such withholding taxes, including, solely in the Board’s or the
applicable committee’s discretion, the withholding of Shares with a maximum
aggregate Fair Market Value equal to such amount of taxes required to be
withheld, determined based on the greatest withholding rates for federal, state,
foreign and/or local tax purposes, including payroll taxes, that may be utilized
without creating adverse accounting treatment with respect to the Award Shares
granted hereunder, as determined by the Company.


11.         Award Subject to this Agreement and the Plan.  By entering into this
Agreement the Participant agrees and acknowledges that the Participant has
received and read this Agreement and a copy of the Plan.  The Award is subject
to the Plan, as may be amended from time to time, and the terms and provisions
of the Plan are hereby incorporated herein by reference.  The Participant agrees
to be bound by the terms and provisions of the Plan.


12.         Waivers and Amendments.  The respective rights and obligations of
the Company and the Participant under this Agreement may be waived (either
generally or in a particular instance, either retroactively or prospectively,
and either for a specified period of time or indefinitely) by the party or
parties entitled to the benefit thereof pursuant to a written waiver executed by
such party or parties.  This Agreement may be amended only with the written
consent of the Participant and a duly authorized representative of the Company.


13.         Certificates.  All certificates, if any, evidencing Shares or other
securities of the Company delivered under this Agreement shall be subject to
such stop transfer orders and other restrictions as the Company may deem
advisable under this Agreement or the rules, regulations, and other requirements
of the Securities and Exchange Commission, any stock exchange upon which such
securities are then listed, and any applicable Federal or state laws, and the
Company may cause a legend or legends to be put on any such certificates to make
appropriate reference to such restrictions.


6

--------------------------------------------------------------------------------

14.         Severability.  If any provision of this Agreement is or becomes or
is deemed to be invalid, illegal, or unenforceable in any jurisdiction, or would
disqualify this Agreement under any law deemed applicable by the Company, such
provision shall be construed or deemed amended to conform to such applicable
laws, or if it cannot be construed or deemed amended without, in the
determination of the Company, materially altering the intent of this Agreement
or the Award, such provision shall be stricken as to such jurisdiction and the
remainder of this Agreement and any such Award shall remain in full force and
effect.


15.         Successors and Assigns.  Except as otherwise expressly provided
herein, the provisions hereof shall inure to the benefit of, and be binding
upon, the successors, assigns, heirs, executors and administrators of the
parties hereto.


16.         Signature in Counterparts.  This Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.


17.         Headings.  The titles and headings of the various sections of this
Agreement have been inserted for convenience of reference only and shall not be
deemed to be a part of this Agreement.


18.         Further Assurances.  Each party hereto shall do and perform (or
shall cause to be done and performed) all such further acts and shall execute
and deliver all such other agreements, certificates, instruments and documents
as either party hereto reasonably may request in order to carry out the intent
and accomplish the purposes of this Agreement and the consummation of the
transactions contemplated thereunder.


19.         Section 409A.  The intent of the parties is that payments and
benefits under this Agreement comply with Section 409A of the Code, to the
extent subject thereto, and accordingly, to the maximum extent permitted, this
Agreement shall be interpreted and administered to be in compliance therewith. 
Notwithstanding anything contained herein to the contrary, the Participant shall
not be considered to have terminated employment with the Company for purposes of
any payments under this Agreement (including the delivery of Shares) which are
subject to Section 409A of the Code until the Participant has incurred a
“separation from service” within the meaning of Section 409A of the Code.  Each
amount to be paid or benefit to be provided under this Agreement shall be
construed as a separate identified payment for purposes of Section 409A of the
Code.  Without limiting the foregoing and notwithstanding anything contained
herein to the contrary, to the extent required in order to avoid accelerated
taxation and/or tax penalties under Section 409A of the Code, amounts that would
otherwise be payable and benefits that would otherwise be provided pursuant to
this Agreement (including delivery of Shares) or any other amounts payable under
any plan, program or arrangement of the Company or any of its Affiliates during
the six (6) month period immediately following the Participant’s separation from
service shall instead be paid on the first business day after the date that is
six (6) months following the Participant’s separation from service (or, if
earlier, the Participant’s date of death).  The Company makes no representation
that any or all of the payments described in this Agreement will be exempt from
or comply with Section 409A of the Code and makes no undertaking to preclude
Section 409A of the Code from applying to any such payments.


7

--------------------------------------------------------------------------------

20.         Consent to Electronic Delivery; Electronic Signature. In lieu of
receiving documents in paper format, the Participant agrees, to the fullest
extent permitted by law, to accept electronic delivery of any documents that the
Company may be required to deliver (including, but not limited to, prospectuses,
prospectus supplements, grant or award notifications and agreements, account
statements, annual and quarterly reports and all other forms of communications)
in connection with this and any other award made or offered by the Company.
Electronic delivery may be via a Company electronic mail system or by reference
to a location on a Company intranet to which the Participant has access. The
Participant hereby consents to any and all procedures the Company has
established or may establish for an electronic signature system for delivery and
acceptance of any such documents that the Company may be required to deliver,
and agrees that his or her electronic signature is the same as, and shall have
the same force and effect as, his or her manual signature.


21.         Clawback. Notwithstanding any other provisions in this Agreement or
the Plan, this Award is subject to recovery under any law, government
regulation, stock exchange listing requirement or pursuant to any policy adopted
by the Company, as approved by the Board, and will be subject to such deductions
and clawback as may be required to be made pursuant to such law, government
regulation, stock exchange listing requirement or policy adopted by the Company.


*          *          *


8

--------------------------------------------------------------------------------

SCHEDULE A


NEW FORTRESS ENERGY LLC
2019 OMNIBUS INCENTIVE PLAN
AWARD SHARE ACCEPTANCE FORM


Subject to the terms and conditions of the New Fortress Energy LLC 2019 Omnibus
Incentive Plan (the “Plan”), the Restricted Share Unit Award Agreement (the
“Agreement”) and this Award Share Acceptance Form (this “Acceptance Form”), the
Company hereby awards to the Participant set forth below the number of Award
Shares set forth below, which shall vest in full on the dates set forth below,
subject to the Participant’s continued Service to the Company and the terms and
conditions of the Plan and the Agreement.


Participant:
Total Number
of Award
Shares:
Grant Date:
Vesting Dates:
Number of
Award Shares
upon Vesting:
         



By executing this Acceptance Form, you hereby agree to accept the Award Shares
set forth above and agree to be bound by the terms, conditions and provisions
set forth in the Plan, the Agreement and this Acceptance Form.


ACCEPTED AND AGREED TO AS OF THE GRANT DATE:


PARTICIPANT
         
[NAME]
     
NEW FORTRESS ENERGY LLC
 



By:
   

Name:
 
Title:
 





9

--------------------------------------------------------------------------------